Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onaka et al (US 20190221937).


    PNG
    media_image1.png
    404
    704
    media_image1.png
    Greyscale

Regarding claims 1-2, Onaka discloses in Figures 6 and 9B, an electronic device (5A, Fig. 9B) comprising:
a housing (100, Fig. 9B) including a first plate  (a second outer peripheral surface or rear surface, see par. 0118) and a second plate  (a main surface or a surface on which an operation panel arranged, see par. 0118) facing a direction opposite the first plate;
a conductive plate (see 10 in array antenna 4A, Fig. 9B or 12, Fig. 6) disposed in a first plane between the first plate and the second plate, and being parallel to the second plate;
a wireless communication circuit (3, Figs. 1 and 6) disposed within the housing, and configured to transmit and/or receive a signal having a frequency ranging from 20 GHz to 100 GHz;
a first electrical path (56, Fig. 6) having a first end electrically connected with the wireless communication circuit (3) and a second end floated,
wherein the first electrical path (56) includes a first portion between the first end and the second end (see Fig. 6); and
a second electrical path (55, Fig. 6) having a third end electrically connected with the conductive plate (12, Fig. 6) and a fourth end floated,
wherein the second electrical path (55) includes a second portion between the third end and the fourth end,
wherein the first portion of the first electrical path (56) and the second portion of the second electrical path (55) extend in parallel with each other and provide electrical coupling between the first portion and the second portion (see Fig. 6);
wherein the wireless communication circuit (3) is disposed in a second plane parallel to the second plate and between the first plane and the first plate (Fig. 9B illustrated array antenna 4A where the conductive plate 10 facing the main surface or second plate. Fig. 6 illustrated the wireless communication circuit 3 mounted under the conductive plate 12, thus the wireless communication 
Regarding claim 3, as applied to claim 1, Onaka discloses in Figures 6 and 9B,
an antenna printed circuit board (PCB) (20, 40) including a first surface (bottom surface of 40) facing the first plate, a second surface (top surface of 20) facing the second plate, and comprising a plurality of layers between the first surface and the second surface, wherein the wireless communication circuit (3) is mounted on the first surface.
Regarding claim 8, Onaka discloses in Figure 6, a millimeter wave communication device of an electronic device, comprising:
an antenna printed circuit board (PCB) including a plurality of layers (40, 20);
an integrated circuit (IC) (3) positioned under the antenna PCB (40, 20);
a first feed line (56) electrically connected with the IC (3) and extending to a first layer (40) of the plurality of layers through one or more of the plurality of layers of the antenna PCB (40, 20), wherein a first portion of the first feed line (56) is disposed in the first layer (40) PCB and has a first length;
a second feed line (55) spaced from the first portion of the first feed line (56) and disposed in a second layer (t4) of the plurality of layers of the antenna PCB (20, 40), so as to be electrically coupled with the first portion of the first feed line (56), the second layer (t4) being an upper layer of the first layer (40) and coupled to the first layer (40) directly or via one or more of the plurality of layers; and
a first antenna element (12) electrically connected with the second feed line (55) in a third layer (t1) of the antenna PCB, the third layer being an upper layer of the second layer,
wherein the IC (3) is configured to transmit and/or receive a millimeter wave (mm-wave) signal using the first feed line, the second feed line, and the first antenna element.
Regarding claim 9, as applied to claim 8, Onaka discloses in Figure 6, a parasitic antenna element (11) disposed in an uppermost layer above the third layer.
Regarding claims 10-11, as applied to claim 8, Onaka discloses in Figures 1, 6 and 9A- 9B, (note that, Figure 9B illustrated an array antenna wherein each antenna in the array antenna in Figure 9B having the structure of the antenna in Figure 6), 
a third feed line electrically connected with the IC and extending to the first layer, wherein a third portion of the third feed line is disposed in the first layer;
a fourth feed line disposed to be coupled with the third portion, which is positioned in the first layer, of the third feed line in the second layer; and
a second antenna element electrically connected with the fourth feed line in the third layer;
a third feed line electrically connected with the IC and extending to the first layer, wherein a third portion of the third feed line is disposed in the first layer; and
a fourth feed line disposed to be coupled with the third portion, which is positioned in the first layer, of the third feed line in the second layer, wherein  the fourth feed line is configured to be opened (see Figure 1) or to be connected to a ground area.
Regarding claims 14-15, as applied to claim 8, Onaka discloses in Figure 6, 
wherein the second feed line (55) is electrically connected with the first antenna element (12) and extends to a second the second layer through one or more of the plurality of layers of the antenna PCB, and wherein a second portion of the second feed line is disposed in the second layer and having a second length; wherein the second length is identical to the first length.
Regarding claims 17-18, as applied to claim 8, Onaka discloses in Figure 6, 
wherein the first portion, which is positioned in the first layer, of the first feed line (56) is formed in the first layer and having a first width, and
wherein a second portion, which is positioned in the second layer, of the second feed line is formed in the second layer and having a second width;
wherein the first width and the second width are identical.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2020021826) in view of Stiebler (US 20180197829).
Regarding claims 4-5, Onaka discloses in Figure 6, 
wherein the plurality of layers includes a first layer (40),
and a third layer (t4) disposed between the first layer (40) and the second surface,
wherein the conductive plate (12) is disposed between the third layer (t4) and the second surface.
Onaka discloses in par. 0090 the first layer (40) being a multilayer substrate but does not explicitly disclose a second layer disposed between the first layer and the first surface, wherein the first portion is disposed between the first layer and the second layer, and wherein the second portion is disposed between the first layer and the third layer. However, such difference is not now. One of such examples is the teaching of Stiebler in Figure 1B, wherein the plurality of layers includes a first layer, a second layer disposed between the first layer and the first surface, and a third layer disposed between the first layer and the second surface, wherein the first portion is disposed between the first layer and the second layer, and wherein the second portion is disposed between the first layer and the third layer.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the plurality of layers of Onaka with the plurality of layers as taught by Stiebler to 

    PNG
    media_image2.png
    384
    831
    media_image2.png
    Greyscale

Regarding claims 6-7, as applied to claim 4, the combination of Onaka and Stiebler (see Stieble, Fig. 1B) discloses 
a first conductive via  penetrating a part of the plurality of layers between the first layer and the first surface,
wherein the first conductive via electrically connects the wireless communication circuit (22) and the first portion;
a second conductive via penetrating another part of the plurality of layers between the first layer and the second surface,
wherein the second conductive via electrically connects the conductive plate and the second portion.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2020021826) in view of Hu et al (US 20170256843).
Regarding claims 12-13, as applied to claim 8, Onaka discloses in Figures 6 and 9B, comprising:

a fourth feed line disposed to be coupled with the third portion, which is positioned in the first layer, of the third feed line in the second layer.
Onaka does not disclose the fourth feed line configured to be electrically connected with a variable capacitor, wherein the variable capacitor comprises a varactor. However, the technique using variable capacitor for tuning frequency is well known in the art. One of such examples is the teaching of Hu, in par. 0037. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a variable capacitor to the fourth feed line of Onaka tune the frequency. Therefore, to employ having the variable capacitor as claimed invention would have been obvious to person skill in the art.
Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2020021826) in view of Yang et al (US 8,854,265).
Regarding claims 16 and 19, Onaka discloses every feature of claimed invention as expressly recited in claim 14, a stub extending from and formed at opposite ends of the second portion, which is positioned in the second layer, of the second feed line.
Yang discloses in Figures 8-9, a stub (44) extending from and formed at opposite ends of the second portion of the second feed line (42).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the second feed line of Onaka with the second feed line as taught by Yang to improve impedance match. Therefore, to employ having the stub as claimed invention would have been obvious to person skill in the art.
Regarding claim 20, as applied to claim 19, Onaka discloses in Figure 6, wherein the first portion, which is disposed in the first layer, of the first feed line is disposed to be spaced from a second portion, which is positioned in the first layer, of the second feed line by a specified interval.
Response to Arguments
Applicant's arguments with respective to claims 1-7 have been fully considered and persuasive. 
Applicant’s arguments with respect to claim(s) 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This action is made non-final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/              Primary Examiner, Art Unit 2845